
	

113 HR 5512 IH: Cow Creek Umpqua Land Conveyance Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5512
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. DeFazio introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require that certain Federal lands be held in trust by the United States for the benefit of the
			 Cow Creek Band of Umpqua Tribe of Indians, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Cow Creek Umpqua Land Conveyance Act.
		2.DefinitionsIn this Act:
			(1)Council creek landThe term Council Creek land means the approximately 17,519 acres of land, as generally depicted on the map entitled Canyon Mountain Land Conveyance and dated June 27, 2013.
			(2)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians.
			(3)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Conveyance
			(a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the
			 United States in and to the Council Creek land, including any improvements
			 located on the land, appurtenances to the land, and minerals on or in the
			 land, including oil and gas, shall be—
				(1)held in trust by the United States for the benefit of the Tribe; and
				(2)part of the reservation of the Tribe.
				(b)SurveyNot later than one year after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).
			4.Map and legal description
			(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 legal description of the Council Creek land with—
				(1)the Committee on Energy and Natural Resources of the Senate; and
				(2)the Committee on Natural Resources of the House of Representatives.
				(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this Act, except that the Secretary may correct any clerical
			 or typographical errors in the map or legal description.
			(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary.
			5.Administration
			(a)In generalUnless expressly provided in this Act, nothing in this Act affects any right or claim of the Tribe
			 existing on the date of enactment of this Act to any land or interest in
			 land.
			(b)Prohibitions
				(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed logs that are harvested from
			 the Council Creek land.
				(2)Non-permissible use of landAny real property taken into trust under section 3 shall not be eligible, or used, for any gaming
			 activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
				(c)Forest managementAny forest management activity that is carried out on the Council Creek land shall be managed in
			 accordance with all applicable Federal laws, including the National Indian
			 Forest Resources Management Act (25 U.S.C. 3101 et seq.).
			6.Land reclassification
			(a)Identification of oregon and california railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and
			 the Secretary shall identify any Oregon and California Railroad grant land
			 that is held in trust by the United States for the benefit of the Tribe
			 under section 3.
			(b)Identification of public domain landNot later than 18 months after the date of enactment of this Act, the Secretary shall identify
			 public domain land in the State of Oregon that—
				(1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land
			 identified under subsection (a); and
				(2)is located in the vicinity of the Oregon and California Railroad grant land.
				(c)MapsNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress and publish in the Federal Register one or more maps depicting
			 the land identified in subsections (a) and (b).
			(d)Reclassification
				(1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land
			 identified in subsection (b) as Oregon and California Railroad grant land.
				(2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.) shall apply to land reclassified as Oregon and
			 California Railroad grant land under paragraph (1).
				
